Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on June 6, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are currently pending and have been examined.  Claims 1, 3-5, 8, 10-12, 15, and 17-19 have been amended.  Claims 6, 13, and 20 have been canceled.  
The previous rejection of claims 1, 4-5, 6-8, 11-15, and 18-20 under 35 USC 112(b) has been withdrawn.
The amendment to the specification has been entered but is objected to, as discussed below.  




	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022, has been entered.
 
Response to Arguments
The previous rejection of claims 1, 4-5, 6-8, 11-15, and 18-20 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
Applicants’ arguments regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at page 9 of Applicants’ Reply dated June 6, 2022 (hereinafter “Applicants’ Reply”) that first “the pending claims do not recite an abstract idea exception that includes either a mathematical concept, certain methods of organizing human activity, or a mental process.”  The Examiner respectfully disagrees and respectfully asserts that Applicants have not provided any arguments as to why the pending claims do not recite an abstract idea.  Instead, this is a mere allegation of patentability, which is conclusory.  Applicants are respectfully referred to the rejection under 35 USC 101 in the previous office action and below.  
Applicants further argue at page 9 of Applicants’ Reply that “the judicial exception is integrated into a practical application in light of Example 37 of the Subject Matter Eligibility Examples.”  Applicants then discuss Example 37 and why it was found eligible and at page 10 of Applicants’ Reply state that similar “to the representative claim 1 in Example 37, the pending claims provide an interactive indication via the user device of the tiered activities to match the short term and long term financial planning by linking and manipulating a third party application.”  The Examiner respectfully disagrees.  
First, the Examiner notes that, regarding Example 37, per the example analysis, the claim was found eligible because “the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.”   The Examiner respectfully notes that mere interaction with a user interface is not the same thing and is not sufficient to impart eligibility.  In fact, nothing about a particular user interface is recited in the claims and how the interface is an improvement over prior art interfaces.  
Applicants further argue at page 10 of Applicants’ Reply that “the judicial exception is integrated into a practical application in light of Example 42 of the Subject Matter Eligibility Examples.”  Applicants then discuss Example 42 and why it was found eligible and at page 11 of Applicants’ Reply state that “Similar to Example 42, the pending claims trigger modifications to activities based on variable change in a temporal status of the user event based on the short term and long term financial planning required for the user event and present those modifications.  As such, the pending claims integrate a judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”  The Examiner respectfully disagrees.  
First, the Examiner notes that, regarding Example 42, per the example analysis, the claim was found eligible because “the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.”  The Examiner respectfully notes that merely changing data based on timing is not the same thing and is not sufficient to impart eligibility.  Applicants are invited to elaborate on what activities are modified and how the triggering occurs, i.e., what activities lead to the modifications.
Thus, the rejection under 35 USC 101 is maintained.
Applicants’ arguments regarding the rejections under 35 USC 103 have been fully considered but they are not persuasive.  Applicants argue at page 12 of Applicants’ Reply that the “cited portions of White generally disclose inputting desired goals and setting up the goals, specifically for purchasing a house.  The cited portions of White do not teach or suggest a user event and activities to perform leading up to the user event.”  The Examiner respectfully disagrees.  In at least the previous Office Action and below, the Examiner has cited White as disclosing a user event, i.e., purchasing a house, and providing information about the home they would like to buy (activity), how they plan to pay for it (activity), and the home they currently live in that they plan to sell (activity).  See White, at least col. 3, lines 49-55; col. 5, lines 62-67).  Applicants’ argument that White does not teach these elements is merely conclusory because it does not specifically point out how the language of the claims patentably distinguishes them from the references.
Applicants’ remaining arguments regarding the rejections under 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.


Specification
The amendment filed June 6, 2022, is objected to under 35 USC 132(a) because it introduces new matter into the disclosure. 35 USC 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Applicants have requested to amend paragraph [0042] of the specification to remove “gaming devices” as one type of “mobile device” and to add “entertainment devices” as one type of mobile device.  These amendments attempt to change the definition of “mobile device” from Applicants’ originally-filed specification and constitute new matter.  
Applicants are required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19:  Claim 1 recites “the activities being in a tiered sequence.”  It is unclear what is meant by a “tiered sequence”.  Is this intended to refer to a particular order of activities in a particular category the activity is in?  If so, how is the tier/sequence determined?  For purposes of examination, the Examiner is interpreting a “tiered sequence” as “an order.”
Further, claim 1 recites “identify and communicate with one or more third parties associated with traveling to the user event and identify the activities associated with the one or more third parties.”  This limitation is unclear.  First, it is unclear what is meant by communicate with.  Does this mean that information is communicated to the third parties?  If so, what information and does this require authorization by the user?  Further, it is unclear what is meant by “traveling to the user event” and who or what is doing the traveling.  Per paragraph [0021] of the originally-filed specification, a “user event” is “an event happening in the life of a user that requires short term and long term preparation and planning.  This includes relocating, career changes, having children, or the like.”  Further, per paragraph [0048] of the originally-filed specification a user event is an event that occurs “in a user’s life that may require long term and short term financial planning, product planning, and program planning. This may include having children, marrying, getting a new pet, moving, or the like. Having children, for example may require short term planning, such as doctors planning, baby products, and the like while also requiring long term planning such as college savings, school planning, and the like.”  With these examples/definitions of a user event, it is unclear who or what would “travel to the user event” of college savings, getting a new pet, or having children?  Further, it is unclear how these third parties are “identified”.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 1 and is interpreting this portion of claim 1 as reciting “identify one or more third parties associated with the user event and identify the activities associated with the one or more third parties.”  
Further, claim 1 recites “user completion of the activities in a tiered sequence.”  Is this intended to be the same “tiered sequence” that was previously recited?  For purposes of examination, the Examiner is interpreting them as being the same.
Further, claim 1 recites “the tiered activities.”  There is insufficient antecedent basis for this limitation.  It is further unclear what is meant by “tiered” activities.  For purposes of examination, the Examiner is assigning little patentable weight to “tiered”.
Further, claim 1 recites “trigger modifications to activities.”  It is unclear if these are intended to be the same activities that were previously recited or if these are a different set of activities.  
Claims 8 and 15 are rejected for similar reasons.
Claims 3-5, 7, 10-12, 14, and 17-19 inherit the deficiencies of claims 1, 8, and 15.  
Claims 3, 10, and 17:  Claim 3 recites “providing tiered activities to the user, wherein the tiered activities are tiered in an order of performing the tiered activities based on temporal variation associated with the user event.”  This limitation is unclear.  First, it is unclear if these are intended to be the same “tiered activities” that were previously recited in claim 1.  For purposes of examination, the Examiner is interpreting them as being the same.  Further, as in claim 1, it is unclear what is meant by “tiered activities” and what “tiered” means in this context.  Further, it is unclear how the order of performing the activities is “based on temporal variation associated with the user event.”  Does this mean that the order in which the activities are performed is dependent on how “close” in time something is to a user event?  If so, how is this different order determined?  For purposes of examination, the Examiner is interpreting this portion of claim 3 as reciting “providing tiered activities.”
Claims 10 and 17 are rejected for similar reasons.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, and 15 recite a system, a computer program product, and a method for determining time-based events of a user, monitoring the events, and providing activities based on the event.  With respect to claim 1, claim elements determine the user event associated with a user, identify and communicate with one or more third parties, monitor user preparation for the user event, and trigger modifications to activities, as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions such as marketing or sales activities or behaviors and/or managing personal behavior.  Claims 8 and 15 recite similar limitations.
The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 each recite integrating the platform into a user device.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 1 recites a memory device, a communication device, and a processing device, and claim 8 recites a non-transitory, computer-readable medium at a high level of generality, i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1, 8, and 15 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 1 recites a memory device, a communication device, and a processing device, and claim 8 recites a non-transitory, computer-readable medium at a high level of generality, i.e., as generic computer components performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the integrating, i.e., downloading, limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 8, and 15 are not patent eligible.  
Claims 3-5, 7, 10-12, 14, and 17-19 depend from claims 1, 8, and 15.  Claims 3, 5, 10, 12, 17, and 19 are directed to the types of activities and are further directed to the abstract idea.  Claims 4, 11, and 18 are directed to identifying life events for the user and are further directed to the abstract idea.  Claims 7 and 14 are directed to monitoring the user event and are further directed to the abstract idea.
Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over US 10,943,298 B1 to White (hereinafter “White”), and further in view of US 2006/0074788 A1 to Grizack et al. (hereinafter “Grizack”).
Claims 1, 8, and 15:  White discloses a “system and method for assisting users in selecting and prioritizing financial or business goals, and determining a cash flow designed to meet those goals.”  (See White, at least Abstract).  White further discloses:
a memory device with computer-readable program code stored thereon (See White, at least col. 8, lines 64-67, server device; col. 9, lines 50-60, memory);
a communication device (See White, at least col. 8, lines 64-67, server device communicates with client devices over a network);
a processing device operatively coupled to the memory device and the communication device (See White, at least col. 8, lines 64-67, server device; col. 1, lines 59-67, system has a processor), wherein the processing device is configured to execute the computer-readable program code to:
integrate, upon user authorization, the temporal platform into a user device for presentation of activities via integration of the activities onto a third party application on the user device (See White, at least col. 3, lines 25-40, user creates an account with the system with a username and password that the user uses to log into the account through the system; system has various goals with different time frames for user to select from including establishing cash reserves, buying a house, saving for college, saving for retirement, etc.; col. 10, lines 19-29, users communicate with system using client devices which support the application; client devices are capable of supporting an application of the type disclosed here and also may support a browser-enabled application, i.e., an application presented through a browser);
determine the user event associated with a user, wherein the user event associated with the user includes the user event and the activities for performing the user event,…(See White, at least col. 3, lines 49-55, user modifies or completes input for desired goals; FIGs. 29-33 and associated text; col. 5, lines 62-67, user sets up goal for buying a new home including providing information about the home they would like to buy, how they plan to pay for it, and the home they currently live in; FIG. 33 and associated text, for the goal of buying a house, actually buying the house has a date of March 15, 2014 (long term); FIG. 38 and associated text, first the user must apply for a mortgage with a date of February 31, 2014; mortgage must be applied for and approved before house is actually purchased (sequence));
identify and communicate with one or more third parties associated with traveling to the user event and identify the activities associated with the one or more third parties (See White, at least FIGs. 10-11 and associated text; col. 5, lines 30-40, Connect to Your Bank Accounts section prompts the user to identify and select checking and savings accounts to be added to the system; information from these accounts such as balances are directly accessed or provided to the system periodically without constant or continual user input or action; FIGs. 38 and 39 and associated text; col. 6, lines 6-20, information about user accounts is provided; item 102 in figure 38 is an alert regarding a low account balance related to a goal of an emergency fund; FIG. 41 and associated text, system identifies several companies for a user to apply to in order to be approved for a mortgage; Figure 41 indicates that these companies “have been selected to specially fit” the user’s situation; user may select “Apply Now” to apply for a mortgage with the corresponding company from the user interface, i.e., communication is established with the company; FIGs. 42-43 and associated text, user can select offerings and see items to purchase from companies like Overstock.com; col. 6, lines 31-34, Figure 42 shows an expense planning screen that allows user to plan for specific expenses and to even take action to shop online as seen in Figure 43; the Examiner notes that the system communicated with the third parties to find and display information and links related to the offerings from Overstock);
monitor user preparation for the user event and user completion of the activities…(See White, at least FIGs. 38-41 and associated text; col. 6, lines 6-67, Action List is developed as a result of cash flow analysis and goal-setting process; goals are organized into short-term, medium-term, and long-term goals and can be presented on a time line; system comprises an investment advisory component that recommends specific funds and stocks for the user to invest in to save for specific financial goals; col. 6, line 65 to col. 7, line 20, system identifies changes in the user’s financial situation as well as in the economy and markets to make recommendations to improve the user’s financial situation and the progress to their goals; for example, if mortgage rates change, system recommends refinancing as appropriate; FIG. 33 and associated text, for the goal of buying a house, actually buying the house has a date of March 15, 2014 (long term); FIG. 38 and associated text, first the user must apply for a mortgage with a date of February 31, 2014; mortgage must be applied for and approved before house is actually purchased (sequence))); 
provide an interactive indication via the user device of the tiered activities to match the short term and long term financial planning (See White, at least FIGs. 38-41 and associated text; col. 6, lines 6-67, Action List is developed as a result of cash flow analysis and goal-setting process; goals are organized into short-term, medium-term, and long-term goals and can be presented on a time line; system comprises an investment advisory component that recommends specific funds and stocks for the user to invest in to save for specific financial goals; col. 6, line 65 to col. 7, line 20, system identifies changes in the user’s financial situation as well as in the economy and markets to make recommendations to improve the user’s financial situation and the progress to their goals; for example, if mortgage rates change, system recommends refinancing as appropriate; FIG. 41 and associated text, user can click “Apply” to apply for the mortgage from the user interface; FIGs. 42-43 and associated text, user can select offerings and see items to purchase from companies like Overstock.com; col. 6, lines 31-34, Figure 42 shows an expense planning screen that allows user to plan for specific expenses and to even take action to shop online as seen in Figure 43); and
trigger modifications to activities based on variable change in a temporal status of the user event based on the short term and long term financial planning required for the user event (See White, at least FIGs. 46-47 and associated text; col. 6, lines 40-50, user can change the timing of goals by clicking and dragging the corresponding icons or directly modify a goal by clicking on it to open an editing window; Figure 46 indicates that rearranging the goals will affect other goals, etc.).
White does not expressly disclose that the activities are in a tiered sequence and requiring short term and long term financial planning and that the activities are in a tiered sequence that are based on the short term and long term financial planning required for completion of the user event.
 However, Grizack discloses a system and method for interactively “providing financial advice to an individual via a computer system.”  (See Grizack, at least Abstract).  Grizack further discloses a “virtual financial advisor” that provides coaching for a user of the financial system.  (See Grizack, at least para. [0064]).  Grizack further discloses that the activities are in a tiered sequence and requiring short term and long term financial planning and that the activities are in a tiered sequence that are based on the short term and long term financial planning required for completion of the user event (See Grizack, at least FIG. 18 and associated text, different growth scenarios are presented based on time frame (years selected) with different savings rates and asset allocations along with recommendations for investments (cash, small cap fund, bonds, large cap fund, potential products for each scenario).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the financial advising system and method of White the ability that the activities are in a tiered sequence and requiring short term and long term financial planning and that the activities are in a tiered sequence that are based on the short term and long term financial planning required for completion of the user event as disclosed by Grizack since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist individuals with financial planning because “most middle-income individuals have complex investment and financial planning goals that they wish to achieve, and they usually need more than a raw table or a list of numbers to help them determine the best financial strategy under their individual circumstances.”  (See Grizack, at least para. [0012]).
Claims 8 and 15 are rejected for similar reasons.
Claims 3, 10, and 17:  The combination of White and Grizack discloses all the limitations of claims 1, 8, and 15 discussed above.
White does not expressly disclose providing tiered activities to the user, wherein the tiered activities are tiered in an order of performing the tiered activities based on temporal variation associated with the user event.
However, Grizack discloses providing tiered activities to the user, wherein the tiered activities are tiered in an order of performing the tiered activities based on temporal variation associated with the user event (See Grizack, at least FIG. 18 and associated text, different growth scenarios are presented based on time frame (years selected) with different savings rates and asset allocations along with recommendations for investments (cash, small cap fund, bonds, large cap fund, potential products for each scenario).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the financial advising system and method of White the ability of providing tiered activities to the user, wherein the tiered activities are tiered in an order of performing the tiered activities based on temporal variation associated with the user event as disclosed by Grizack since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist individuals with financial planning because “most middle-income individuals have complex investment and financial planning goals that they wish to achieve, and they usually need more than a raw table or a list of numbers to help them determine the best financial strategy under their individual circumstances.”  (See Grizack, at least para. [0012]).
Claims 10 and 17 are rejected for similar reasons.
Claims 4, 11, and 18:  The combination of White and Grizack discloses all the limitations of claims 1, 8, and 15 discussed above.
White further discloses wherein determining the user event, further comprises identifying life events for the user, wherein the life events are identified by transaction history of the user and user application interaction inputs  (See White, at least col. 3, lines 49-55, user modifies or completes input for desired goals; FIGs. 29-33 and associated text; col. 5, lines 50-67, user sets up goal for buying a new home, planning for retirement; col. 6, lines 1-5, user sets up goal for buying a car; the Examiner notes that a transaction is considered to be any interaction with the application, as no specific types of transactions are referenced).
Claims 11 and 18 are rejected for similar reasons.
Claims 5, 12, and 19:  The combination of White and Grizack discloses all the limitations of claims 1, 8, and 15 discussed above.
White further discloses wherein the activities include timed presentation of each of the activities and manipulation of the integrated application based on the user event (See White, at least FIGs. 38-41 and associated text; col. 6, lines 6-20, Dashboard screen or home page is displayed that provides a variety of information and alerts to user regarding the user’s goals including an action item list; Figure 38 shows that for the goal of buying a house, user has an action item of applying for a mortgage by a certain date; Figure 40 shows that a user can perform at least two activities toward this action item: 1 is to accept or not accept it and the other is to take action on it by applying for the mortgage from the software), wherein the activities include a user manipulation of an application displayed on the user device display (See White, at least FIGs. 38-41 and associated text; col. 6, lines 6-20, Dashboard screen or home page is displayed that provides a variety of information and alerts to user regarding the user’s goals including an action item list; Figure 38 shows that for the goal of buying a house, user has an action item of applying for a mortgage by a certain date; Figure 40 shows that a user can perform at least two activities toward this action item: 1 is to accept or not accept it and the other is to take action on it by applying for the mortgage from the software, i.e., user manipulation; FIGs. 42-43 and associated text, user can use an expense planner for the new home including buying furniture, landscaping; Figure 43 includes a link to offerings which opens up in Figure 43; Figure 43 displays merchant offerings for user to purchase directly through the software from third party sites including bedroom package from overstock.com, American Signature Furniture, and Value City Furniture, i.e., triggered information on merchant products). 
Claims 12 and 19 are rejected for similar reasons.
Claims 7 and 14:  The combination of White and Grizack discloses all the limitations of claims 1, and 8 discussed above.
White further discloses wherein variable change in a  temporal status of the user event further comprises a change in the user event based on a passing of time (See White, at least FIGs. 38-41 and associated text; col. 6, lines 6-67, Action List is developed as a result of cash flow analysis and goal-setting process; goals are organized into short-term, medium-term, and long-term goals and can be presented on a time line; system comprises an investment advisory component that recommends specific funds and stocks for the user to invest in to save for specific financial goals; col. 6, line 65 to col. 7, line 20, system identifies changes in the user’s financial situation as well as in the economy and markets to make recommendations to improve the user’s financial situation and the progress to their goals; for example, if mortgage rates change, system recommends refinancing as appropriate).
Claim 14 is rejected for similar reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625